Citation Nr: 1734507	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  04-37 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 
 
In December 2013 the Board remanded the case so that the Veteran could participate in a hearing before the Board.  In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the proceedings is of record.

This case was previously before the Board in November 2015, when it was remanded for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary to comply with the previous remand directives, and to ensure that all relevant treatment records are associated with the Veteran's file. 

First, in the November 2015 remand, the Board instructed the RO to arrange a VA examination in regards to the Veteran's vertigo.  The remand instructed the examiner, among other things, to make a determination as to whether or not the Veteran has Meniere's disease.  While the examiner reported that the Veteran's file is silent to any evidence of Meniere's disease, the report is void of any evidence that the Veteran was actually examined for Meniere's disease during the in-person physical examination.  This must be accomplished on remand.  Additionally, the examiner failed to provide rationale for her negative secondary service connection nexus opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis); March 2017 VA Examination at 3. 

Second, the record reflects that the Veteran is currently in receipt of Social Security Administration (SSA) disability benefits, but the records have not been associated with the Veteran's file.  See July 2015 Hearing Transcript at 17.  The Veteran's SSA records and SSA disability determination may be relevant to the claims currently on appeal, and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (holding that where the evidence suggests that a veteran may be receiving benefits from the SSA, VA must attempt to obtain the records).  On remand, the RO must make all attempts necessary to procure the Veteran's SSA records, and must document its actions in the claims file.  If the SSA records do not exist or if further attempts to obtain them would be futile, then the RO must issue a formal finding of unavailability regarding those federal records, and must notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

Finally, any outstanding VA medical records should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records relevant to the current claims and associate them with the Veteran's claims file.

2. Then, request copies of any SSA disability benefit determinations relevant to the current issues on appeal, as well as copies of the medical records on which such determinations were based. 

3. Thereafter, schedule the Veteran for an examination by an appropriate VA medical professional in order to determine: 

a) Whether the Veteran has vertigo or other diagnosable vestibular condition that would account for his occasional dizziness, (a diagnosis of Meniere's disease must also be specifically ruled in or excluded,) and if so, 

b) Whether it is at least as likely as not that such condition is related to or had its onset during service, or;

c) Whether it is at least as likely as not that such condition is due to his service-connected hearing loss or tinnitus, or;

d) Whether it is at least as likely as not that such condition has been aggravated by his service-connected hearing loss or tinnitus.

e) Whether the Veteran's tinnitus and/or hearing loss have increased the likelihood that the Veteran will develop Meniere's disease or vertigo.

If the examiner finds that the Veteran has a previously undiagnosed vestibular condition that was not caused by his tinnitus and/or hearing loss but has been aggravated by either of them, then he/she should state the baseline level of severity of the newly diagnosed condition, established by the earliest available medical evidence, and describe the extent to which the condition was permanently worsened by the Veteran's hearing loss and/or tinnitus.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

4. Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

